IN THE SUPREME COURT OF TENNESSEE

                                 AT JACKSON




                                               NOT FOR PUBLICATION

                                               Filed: September 9, 1996


CHARLES M. CARY, JR.,                   )
                                        )      Hardeman Law
             Appellant,                 )
                                        )
VS.                                     )      No. 02S01-9505-CV-00035
                                        )
CATHY ANN CARY,                         )

             Appellee,
                                        )
                                        )                 FILED
                                                         September 9, 1996

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
                                    ORDER

      Upon consideration of the appellant’s motion to amend the judgment to

delete the award of attorney fees, the Court concludes that the motion is without

merit and should be denied. It is so ORDERED.




                                               PER CURIAM